Citation Nr: 0315291	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  96-37 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased evaluation for a right 
shoulder disability, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to a compensable evaluation for spasms of the 
left chest wall.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to May 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 RO decision which, in 
pertinent part, determined that a 20 percent rating was 
warranted for the veteran's right shoulder disability and a 0 
percent (noncompensable) evaluation was warranted for chest 
wall spasms secondary to the right shoulder disability.  In a 
February 1998 rating action, it was determined that the 
veteran right shoulder disability warranted a 30 percent 
evaluation.  The noncompensable evaluation for chest wall 
spasms was continued.  

The Board remanded the case in March 1999 for further 
development, and the case was returned to the Board in March 
2003.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The veteran's right (major) shoulder disability is 
manifested by some functional impairment, limitation of 
motion and subjective complaints of pain; no clinical 
findings demonstrating motion of the left arm limited to 25 
degrees from the side, unfavorable ankylosis of the 
scapulohumeral articulation, or fibrous union of the humerus 
have been noted.  

3.  The veteran's left chest wall spasms are manifested by 
subjective complaints with no objective evidence of left 
chest muscle spasms.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a 
right shoulder disability have not been met.  38 U.S.C.A. 
§§ 1155, 5100 et. seq. (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, and 4.71a 
Codes 5003,5200, 5201, 5202, 5203 (2002).  

2.  The criteria for a compensable rating for left chest wall 
spasms have not been met.  38 U.S.C.A. § 1155, 5100 et. seq. 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 , 4.7, 4.20, 
4.56, and 4.73, Code 5303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. (West 
2002).  There have also been final regulations promulgated to 
implement the new law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2002).  The Board has therefore reviewed 
this case with the provisions of those laws in mind, and 
finds that VA's duty to assist the appellant in developing 
the evidence pertinent to the claims has been met.  In this 
regard, the Board notes that the veteran has undergone VA 
examinations and pertinent medical treatment records were 
requested.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claim through rating decisions 
and a statement of the case and supplements thereto, and was 
specifically advised of the notice and duty to assist 
provisions of the VCAA in correspondence dated in March 2001.  
In this regard, the Board notes that the March 2001 RO 
correspondence made specific reference to evidence that would 
be obtained by the VA and records that the veteran was asked 
to submit in support of his appeal.  He has not identified 
any additional, relevant evidence that has not been requested 
or obtained.  As it appears that all pertinent evidence has 
been obtained, the Board finds that the claims are ready to 
be reviewed on the merits.  See VCAA; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Further, letters to the veteran 
have informed him as to evidence he should submit, and 
informed him of what the VA would obtain.  As there is no 
showing that there is additional evidence that could be 
obtained, the Board may proceed.  


I.  Factual Background

A review of his service medical records reflects that on 
entrance examination in December 1975, congenital absence of 
the right pectoral muscles was noted.  He was treated for a 
capular strain of the right shoulder in April 1976.  

Historically, service connection for right shoulder 
tendonitis was granted in a September 1976 RO decision with a 
10 percent evaluation.  The evaluation for the veteran's 
right shoulder disability was reduced to 0 percent disabling 
in a December 1983 rating action.  

On VA examination in March 1995, it was noted that the 
veteran had severe atrophy of the right chest musculature.  
Examination of the right shoulder revealed that the veteran 
could abduct and anterior elevate the shoulder only to 85 
degrees.  External rotation was 60 degrees and internal 
rotation was 75 degrees.  It was noted that the veteran wore 
a sling on the right shoulder and did not use the shoulder.  
The veteran had very little strength in the arm.  He did not 
complain of spasms of the right chest wall muscles.  The 
diagnoses included possible rotator cuff tear of the right 
shoulder and history of tendonitis of the right shoulder with 
very little use of the right shoulder.  Apparent disuse 
atrophy of the muscles of the anterior and posterior chest 
wall on the right with severe limitation of motion and 
weakness were also noted.  

A March 1995 VA magnetic resonance imaging (MRI) study 
reflected findings suggestive of a partial rotator cuff tear 
and mild prominence of the acromioclavicular joint with 
minimal impingement upon the supraspinatus fat pad.  
Otherwise unremarkable MRI of the right shoulder was noted.  

In a March 1995 rating decision, the evaluation for right 
shoulder tendonitis was increased to 20 percent disabling.  
Service connection for muscle spasms of the chest wall 
secondary to service-connected right shoulder tendonitis was 
granted with a 0 percent (noncompensable) evaluation.  

A January 1996 VA electromyography (EMG) and nerve conduction 
study revealed no electrophysiologic evidence of right 
cervical radiculopathy.  Atrophy of the upper right 
pectoralis major muscle was also noted.  

VA medical records dated from May 1995 to October 1996 were 
received.  A May 1995 record notes that the veteran was seen 
with complaints of chronic, persistent right shoulder pain 
and right chest wall atrophy.  Records dated in January 1996 
note chronic right shoulder pain with decreased right 
shoulder abduction.  In May 1996 the veteran was seen with 
complaints of left chest muscle spasms or "gas pockets" 
which came and went like acid indigestion.  A September 1996 
record reflects neck, shoulder, and chest pain.  It was noted 
that his right pectoralis major and minor muscles were 
absent.  In October 1996, the veteran was seen with 
complaints of atypical chest pain.  The veteran gave a 
history of left arm and chest pain described as a "pulled 
muscle."  

On VA general medical examination in December 1996, the 
veteran gave a history of a right shoulder dislocation during 
service in 1976.  On observation and by the veteran's report, 
it was noted that the veteran was right hand dominant.  On 
examination of his musculoskeletal system, it was noted that 
the veteran had an absent pectoralis major and his nipple was 
at a lower level as compared to the left side.  The veteran 
had weakness and decreased size of the right arm muscles.  
His right grip was 4/5.  

On VA general medical examination in July 1997, the veteran 
complained of right arm and right chest pain.  It was noted 
that the veteran reported that he was ambidextrous.  
Decreased grip in the right hand was noted.  Diagnoses 
included right cervical radiculopathy.  

On VA joints examination in July 1997, the veteran complained 
of tendonitis in the right shoulder with increased pain on 
activity.  He stated that his right shoulder pain 
significantly limited his activities of daily living as well 
as his range of motion.  Left arm and chest wall muscle 
spasms, which were worse secondary to use of the left side in 
compensation for his right shoulder weakness and pain was 
also noted.  On objective examination, significant atrophy of 
the pectoralis musculature in the right chest wall was noted.  
A positive impingement sign and positive Hawkin's were noted.  
The veteran demonstrated significant rotator cuff weakness 
with inability to abduct beyond 80 degrees.  Range of motion 
testing revealed 70 degrees of forward flexion, 45 degrees of 
extension, 60 degrees of external rotation, 45 degrees of 
internal rotation, 70 degrees of abduction and 15 degrees of 
adduction.  X-ray examination of the right shoulder showed 
early degenerative changes of the right shoulder at the 
glenohumeral joint.  Minimal joint space narrowing with 
increased sclerosing at the glenoid was also shown.  The 
diagnosis was early arthritis of the right shoulder.  The 
examiner noted that the veteran suffered a significant 
functional loss of the right upper extremity.  

On VA muscles examination in July 1997, the diagnosis 
included cervical spondylosis.  The examiner related that the 
veteran had significant cervical pathology and shoulder 
atrophy and pain secondary to degenerative joint disease.  It 
was noted that such presented a significant functional loss 
for the veteran with inability to continue with normal 
activities of daily living.  The examiner stated that the 
veteran was unable to resume gainful employment due to his 
right shoulder disorder.  

A January 1998 VA MRI study reflected moderately degenerated 
supraspinatus tendon without evidence of rotator cuff tear; 
impingement from moderate degenerative hypertrophic changes 
of the right acromioclavicular joint; large degenerative 
subchondral cyst in mid right acromion, and two subchondral 
cysts in the right humeral head.  

In February 1998 rating action, the evaluation for right 
shoulder tendonitis was increased to 30 percent disabling.  
Entitlement to a total disability evaluation based upon 
individual unemployability was established, effective 
November 18, 1996.  The noncompensable evaluation for 
"right" chest wall spasms was continued.  

In a November 1998 VA statement, M.M. indicated that the 
veteran was followed in the rehabilitation clinic for 
multiple medical problems, including bilateral hip pain, 
chronic low back pain, right shoulder pain, and left chest 
wall pain secondary to muscle spasms.  It was noted that the 
veteran had a history of "ruptured" right pectoralis 
muscles.  It was opined that the etiology of the left chest 
wall spasms was due to overuse syndrome in the left upper 
limb as a result of the right shoulder disorder.  

VA medical records dated from October 1996 to May 1999 were 
received.  A July 1998 record notes degenerative joint 
disease of the right acromioclavicular joint.  A November 
1998 record reflects that the veteran was seen with 
complaints of frequent left-sided, non-radiating chest pain.  
On physical examination, left sided sternocostal tenderness 
to palpation was noted.  The left pectoralis major and right 
acromioclavicular joint were both tender to palpation.  The 
diagnostic assessments included intermittent left chest pain; 
chest wall tenderness secondary to muscle spasms of 
pectoralis and possible costochondritis; status post ruptured 
right pectoralis major muscle and degenerative joint disease 
of right acromioclavicular joint.  A December 1998 record 
reflects a positive impingement sign of the right shoulder 
but with improvement.  In February 1999, the veteran was seen 
with decreased range of motion of the right shoulder in all 
directions secondary to pain.  Tenderness of the right 
acromioclavicular joint was shown.  It was noted that the 
right pectoralis major muscles was absent.  The diagnostic 
assessment included right shoulder pain secondary to 
acromioclavicular joint degenerative joint disease.  An April 
1999 record notes that the veteran's complaints of right 
shoulder pain with limited abduction and flexion.  No 
tenderness, swelling or redness was shown on examination.  A 
May 1999 record reflects bilateral degenerative joint disease 
in the acromioclavicular joints with suggestion of 
impingement syndrome.  

On VA muscles examination in July 1999, the veteran 
complained of pain in the trapezius, bilaterally and in the 
neck.  He stated that he had difficulty working with his 
right upper extremity in any capacity above a resting 
position with the elbow at the side adducted.  The veteran 
reported spasms of the left anterior chest which he 
attributed to his need to use his left shoulder exclusively 
for work overhead and any lifting.  On physical examination, 
forward flexion of the right shoulder was to 85 degrees and 
adduction was to 105 degrees.  X-ray examination of the right 
shoulder revealed no significant degenerative disease except 
for narrowing and inferior osteophytes of the 
acromioclavicular joint.  The veteran was asymptomatic at the 
acromioclavicular joint on the right.  The diagnoses included 
right pectoralis major atrophy and disruption of the 
clavicular head as well as the pectoralis insertion of the 
humerus; right shoulder limited range of motion, moderate to 
severe, and right acromioclavicular arthritis.  The examiner 
related that it was likely that the veteran may have left 
shoulder discomfort due to increased demand on the left 
shoulder.  It was noted that there was no evidence of an 
"overwork" syndrome of the left upper extremity nor were 
there signs of muscle atrophy, neurologic involvement, 
spasticity, or chronic spasm.  

On VA joints examination in June 2000, the veteran complained 
of pain deep inside of the right shoulder with tightness and 
a tug of his anterior chest wall on abduction.  The veteran 
also reported pain in the left chest secondary to spasms 
which occurred 5 to 6 times per day.  On physical 
examination, range of motion testing reflected abduction to 
90 degrees and forward flexion of 90 degrees, both with pain 
between 50 to 90 degrees.  Internal rotation was 5 degrees 
and external rotation was 70 degrees.  Extension was 30 
degrees and adduction was 45 degrees.  The diagnoses included 
right shoulder rotator cuff tendinopathy and subsequent 
impingement with severely restricted range of motion; 
pectoralis major evlusion from proximal humerus with 
subsequent weakness, and history of left pectoralis major 
spasms.  The examiner noted that the right shoulder disorder 
caused weakened movement leading to excess fatigability and 
inability to do activities of daily living.  No 
incoordination was shown.  The examiner opined that the 
veteran used his left upper extremity to do many activities.  
The examiner indicated that no symptoms were present and no 
changes were present on physical examination consistent with 
spasms of the pectoralis muscles.  However, the examiner 
maintained that it was apparent that the veteran experienced 
left pectoralis muscle spasms.  It was opined that the 
veteran had left chest wall spasms several times during the 
day that were briefly incapacitating.  

On VA joints examination in December 2001, the examiner 
indicated that the claims file was reviewed in detail.  It 
was noted that the file included an account of several 
erroneous assumptions that were made by a series of examiners 
that led to significant errors in determining the nature of 
the veteran's right shoulder impairment.  In this regard, it 
was noted that the veteran's service medical records clearly 
documented the fact that he had a congenital absence of the 
right pectoral muscles.  The veteran complained of a 
persistent ache in the right collarbone and at the tip of his 
shoulder.  Weakness of the right upper limb and stiffness of 
the right shoulder were also noted.  The veteran related that 
his right arm became fatigued easily and had lack of 
endurance.  It was noted that he used a sling, blanket, 
heating pad and ibuprofen for pain relief.  No history of 
surgery, dislocation or constitutional arthritis of the right 
shoulder was reported.  It was noted that the veteran was 
right-hand dominant.  The veteran described episodic 
twitching of the left pectoralis muscle but not true spasms.  
On physical examination, obvious absence of the right 
pectoralis major and minor muscles was shown.  Slight 
tenderness at the lateral margin of the acromion was noted.  
No edema, effusion, instability to stress, redness, increased 
warmth or abnormal movement of the right shoulder was noted.  
Active range of motion of the right shoulder was from 56 
degrees extension to 44 degrees flexion with 42 degrees 
abduction, 110 degrees external rotation and 85 degrees 
internal rotation.  Apparent pain at the limits of active and 
passive flexion and abduction were shown.  No crepitation on 
shoulder motion was shown.  Examination of the left chest 
showed no deformity, muscle atrophy and no apparent muscle 
spasms.  Mild tenderness at the left 3rd costochondral 
junction was noted.  Radiograms and MRI of the shoulder 
showed changes of mild osteoarthritis.  The diagnoses 
included Poland syndrome (congenital absence of the 
pectoralis muscles) manifested by absence of the right 
pectoralis major and minor muscles and by associated 
pterigium of the anterior axillary fold limiting shoulder 
abduction; osteoarthritis, mild, right shoulder manifested by 
pain on motion and by characteristic radiographic changes; 
costochondritis, left third costochondral junction, 
manifested by anterior chest pain and costochondral 
tenderness, and left chest muscle spasm, not found.  The 
examiner indicated that the veteran had mild functional 
impairment due to pain caused by arthritis of the right 
shoulder and due to limitation of abduction and flexion which 
precluded him form performing overhead work.  Associated 
cervical radiculopathy was not shown.  The examiner opined 
that it was unlikely that the veteran's left chest pain and 
muscle spasm were due to overuse syndrome.  


II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2002).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2002).  However, the Board 
will consider only those factors contained wholly in the 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  




A.  Right Shoulder Disability

Diagnostic Code 5003, for degenerative arthritis provides 
that degenerative arthritis, established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Codes 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002).  

Diagnostic Code 5200 provides that a 30 percent evaluation 
may be assigned for favorable ankylosis of the scapulohumeral 
joint of the major upper extremity.  Ankylosis is considered 
favorable when abduction is to 60 degrees and the individual 
can reach his/her mouth and head.  A 40 percent evaluation 
requires ankylosis that is intermediate between favorable and 
unfavorable ankylosis.  A 50 percent evaluation requires 
unfavorable ankylosis when abduction is limited to 25 degrees 
from the side.  

Diagnostic Code 5201 provides that a 30 percent evaluation 
may be assigned for limitation of motion of the major arm 
when motion is limited to midway between the side and 
shoulder level.  A 40 percent evaluation requires that motion 
be limited to 25 degrees from the side.  

Diagnostic Code 5202 provides that a 30 percent evaluation is 
warranted for malunion of the humerus of the major upper 
extremity with marked deformity or recurrent dislocation at 
the scapulohumeral joint with frequent episodes and guarding 
of all arm movements.  A 50 percent evaluation requires 
fibrous union of the humerus.  A 60 percent evaluation 
requires nonunion of the humerus (a false, flail joint).  An 
80 percent evaluation requires loss of the head of the 
humerus (flail shoulder).  

Full range of motion of the shoulder is measured from zero 
degrees to 180 degrees in forward elevation (flexion), zero 
degrees to 180 degrees in abduction, zero degrees to 90 
degrees in external rotation, and zero degrees to 90 degrees 
in internal rotation.  38 C.F.R. § 4.71, Plate I (2002).  

In this case, the Board notes while the record shows mild 
functional impairment due to the veteran's service-connected 
right shoulder disability, application of the Ratings 
Schedule to the most recent clinical evidence highlighted 
above does not warrant increased compensation.  Pain clearly 
affects the ability of the veteran's to move his right 
shoulder, and the Board has considered the provisions of 38 
C.F.R. § 4.40 with regard to giving proper consideration to 
the effects of pain in assigning a disability rating, as well 
as the provisions of 38 C.F.R. § 4.45 and the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, as the 
veteran was shown upon the most recent VA examination to be 
able to abduct the right shoulder beyond 25 degrees to 42 
degrees, an increased 40 percent rating cannot be assigned 
under Code 5201.  Thus, as arthritis is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved, the diagnosis of 
traumatic arthritis by itself does not warrant increased 
compensation 38 C. F.R. § 4.71a, DC 5003, 5010.  

The Board further finds, based on the evidence of record, 
that the objective findings of the veteran's right (major) 
shoulder disability do not warrant more than a 30 percent 
evaluation under Codes 5200, 5201, 5202, or 5203.  
Specifically, there is no evidence that the veteran has 
ankylosis of the scapulohumeral articulation of the humerus 
or fibrous union of the humerus; therefore, neither Code 5200 
nor Code 5202 provide for increased compensation.  
Furthermore, the highest assignable rating for the major 
shoulder under Code 5203 is 20 percent.  Therefore, the Board 
can find no basis under Codes 5200, 5201, 5202, or 5203 to 
grant a higher than 30 percent evaluation based on ankylosis, 
limitation of motion, impairment of the humerus, or 
impairment of the clavicle or scapula.  Accordingly, in view 
of the above, the Board concludes that the weight of the 
"negative" evidence exceeds that of the "positive," and 
that a rating in excess of 30 percent for the service-
connected right shoulder disability cannot be assigned.  In 
sum, the preponderance of the evidence clearly establishes 
that the symptoms do not meet the criteria for an increased 
rating.  

Thus, the Board finds that there is no symptomatology related 
to the service connected left right shoulder disability that 
would provide for an increased rating and as such, a rating 
in excess of 30 percent is not assigned.  The evidence is not 
so evenly balanced as to give rise to a reasonable doubt.  38 
C.F.R. § 3.102.  


B.  Chest Wall Spasms

The RO has rated the veteran's left chest wall spasms under 
the criteria for a muscle injury.  38 C.F.R. § 4.73 (2002).  
38 C.F.R. § 4.73, Diagnostic Code 5303, sets forth criteria 
for evaluating injuries to Muscle Group III which 
contemplates functions of elevation and abduction of arm to 
the level of the shoulder; acting with certain of muscles of 
Group II in forward and backward swing of arm.  Muscle Group 
III comprises certain intrinsic muscles of the shoulder 
girdle: (1) pectoralis major I (clavicular); (2) deltoid. Id.  
Diagnostic Code 5303 provides a 0 percent rating for slight 
muscle injuries and 20 percent ratings for moderate muscle 
injuries.  A moderately severe injury will be rated as 30 
percent disabling on the dominant side.  A severe injury will 
be rated as 40 percent disabling on the dominant side.  38 
C.F.R. 4.73, Code 5303 (2002).  

The clinical evidence of record generally reflects the 
veteran's subjective complaints of left chest wall muscle 
spasms.  It is noted that a November 1998 VA statement which 
suggests that the etiology of the left chest wall spasms was 
due to overuse syndrome in the left upper limb.  However, 
clinical findings have generally shown no objective signs of 
chronic left chest wall spasms.  In this regard, the Board 
notes that the most recent examination in 2001 found no 
objective evidence of a left chest muscle spasm.  It was 
noted that the veteran described episodic twitching of the 
left pectoralis muscle but not true spasms.  Such findings 
would be consistent with no more than a slight muscle injury 
and would not support a higher rating.  A higher rating would 
require significant objective evidence of muscle defects.  38 
C.F.R. § 4.56 (2002).  The medical evidence establishes that 
the muscle defects required for a higher or additional rating 
are not present in this case.  Thus, the service-connected 
left chest wall muscle spasms do not approximate the criteria 
for a compensable rating on the basis of muscle injury.  38 
C.F.R. § 4.73, Code 5303 (2002).  

In sum, the preponderance of the evidence clearly establishes 
that the symptoms do not meet the criteria for a compensable 
evaluation.  Since the preponderance of the evidence is 
against allowance of a compensable rating for service-
connected left chest wall spasms, the benefit-of-the-doubt 
doctrine is inapplicable.  38 U.S.C.A. § 5107.  



ORDER

Entitlement to a rating in excess of 30 percent for the right 
shoulder disability is denied.  

Entitlement to a compensable rating for left chest wall 
muscle spasms is denied.  




	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

